DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 6/18/2021.
Claim 1 is pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 6/18/2021 has been considered by Examiner. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected on the ground of statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,070,856. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the noted claims in the instant application are recited in the noted claim of the 11,070,856 patent (see correspondence table below):

Instant Application 
U.S. Patent No. 11,070,856
1. A data processing device comprising: processing circuitry configured to split an input stream into a split stream for each of a plurality of channels; and generate a transmission frame based on the split stream of one of the plurality of channels and channel bonding signaling information for the one of the plurality of channels, wherein the channel bonding signaling information includes signature information that uniquely identifies the input stream, and the signature information is contained in a header of the transmission frame. 

1. A data processing device comprising: processing circuitry configured to split an input stream into a split stream for each of a plurality of channels; and generate a transmission frame based on the split stream of one of the plurality of channels and channel bonding signaling information for the one of the plurality of channels, wherein the channel bonding signaling information includes signature information that uniquely identifies the input stream, and the signature information is contained in a header of the transmission frame. 




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,097,868. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the noted claims in the instant application are recited in the noted claim of the 10,097,868 patent (see correspondence table below):

Instant Application
U.S. Patent No. 10,097,868
1. A data processing device comprising: processing circuitry configured to split an input stream into a split stream for each of a plurality of channels; and generate a transmission frame based on the split stream of one of the plurality of channels and channel bonding signaling information for the one of the plurality of channels, wherein the channel bonding signaling information includes signature information that uniquely identifies the input stream, and the signature information is contained in a header of the transmission frame. 
 
1. A data processing device comprising: processing circuitry configured to split an input stream into a split stream for each of a plurality of channels; generate a stream including the split stream, and signature information unique for the input stream constituted by the split stream; and generate a stream of a frame having channel bonding signaling, wherein the signature information is contained in an extension header of the frame.

	

Allowable Subject Matter
Claims 1-16 are allowed, subject to correction of the noted double patenting rejections and claim objection.
The closest prior art consists of Dan (USPAN 2010/0046519).
Dan discloses (for example, in paragraph 35), a re-ordering module 210 that receives segments 129. A flow table 302 determines the service flow 117 from which each segment 129 originated, and maps the segment 129 to a unique Flow ID for the corresponding service flow 117. For example, the flow table 302 may utilize the channel ID, which uniquely identifies the channel 122 over which a segment 129 was transmitted, and the SID, which uniquely identifies a service flow 117 utilizing that particular channel 122, of the segment 129 to map the segment 129 to a Flow ID for its corresponding service flow 117. The flow table 302 thus allows segments 129, originating from the same service flow 117 but transmitted over different channels 122 (i.e., a channel bonded group), to be mapped to the same Flow ID.
However, Dan does not disclose, suggest, or render obvious the limitations of the instant claims reciting processing circuitry configured to split an input stream into a split stream for each of a plurality of channels; and generate a transmission frame based on the split stream of one of the plurality of channels and channel bonding signaling information for the one of the plurality of channels, wherein the channel bonding signaling information includes signature information that uniquely identifies the input stream, and the signature information is contained in a header of the transmission frame. 
As such, claim 1 is allowable over the closest prior art reference of Dan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412